Citation Nr: 0431080	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  99-14 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder from August 4, 
1995 to August 18, 1998.

2.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD), 
and assigned a disability rating of 30 percent, effective 
August 4, 1995, followed by an increase to 50 percent, 
effective August 19, 1998.  The veteran filed a timely appeal 
to the disability ratings assigned by the RO.

In June 2002, the Board issued a decision in this case in 
which it denied the veteran's claim for an initial disability 
rating in excess of 30 percent from August 4, 1995 to August 
18, 1998 for the veteran's PTSD, and granted an increased 
rating from 50 percent to 100 percent for the veteran's PTSD 
on and after April 19, 1998.  In addition, the Board observed 
that in its April 2002 brief in support of the veteran's 
claim, the veteran's service representative had raised the 
issue of entitlement to a total rating for compensation based 
on individual unemployability due to service-connected 
disabilities.  As that issue had not been developed or 
certified to the Board for appellate review, the Board 
referred this issue to the RO for appropriate action.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).

In April 2004, the Court issued an Order vacating the Board's 
decision in part, reversing the Board's decision in part, and 
remanding the decision to the Board for further action 
consistent with its Order.  The veteran's claim is presently 
before the Board pursuant to this Court remand.  
Specifically, the Court vacated the Board's decision to the 
extent that it denied the veteran's entitlement to an initial 
disability evaluation in excess of 30 percent for PTSD from 
August 4, 1995 to August 18, 1998, and reversed the decision 
to the extent that it determined that the veteran's total 
disability rating claim should be referred to the RO, rather 
than remanded.

The Board observes that the veteran testified at a hearing 
held before an RO hearing officer in August 1999, and that a 
transcript of this hearing has been associated with the 
veteran's claims file.

The veteran also requested a personal hearing before a 
Veterans Law Judge sitting at the Detroit, Michigan RO, and 
such a hearing was scheduled according to a February 2001 
notification letter.  A hearing date was set for March 21, 
2001, and the veteran was so notified.  According to a 
notation on the hearing notification letter, the veteran did 
not appear for the scheduled hearing.  

On March 21, 2001, the date of the veteran's scheduled 
hearing, the veteran's service representative submitted a VA 
Form 21-4138, Statement in Support of Claim, in which he 
informed VA that the veteran did not wish to have his Board 
hearing rescheduled.  Attached to this statement was a letter 
dated in December 2000 from the veteran's private treating 
psychologist to the veteran's service representative noting 
his support for the unspecified request that "this BVA 
hearing be held via the videotape conferencing process."  
This psychologist noted that the veteran was unable to travel 
long distances to large cities without experiencing severe 
physiological and psychological distress as well as rapid 
recurrent panic attacks.

It appears that during this same period, the veteran 
completed his own Statement in Support of Claim, received by 
the Board on March 5, 2001, in which the veteran requested 
that his "BVA hearing be held via videoconference from 
Washington, DC to Iron Mountain VAMC."  The veteran enclosed 
a copy of the same December 2000 letter from his treating 
psychologist in support of this request.

In May 2001, the Veterans Law Judge who had been scheduled to 
preside over the veteran's Board hearing issued a ruling on 
what was construed to be a motion by the veteran to 
reschedule his hearing before the Board.  The Veterans Law 
Judge indicated that hearings on appeal before a Veterans Law 
Judge could only be conducted at the VA regional offices or 
at the Board in Washington, DC, and that there were no 
teleconference equipment or facilities at the Iron Mountain 
VAMC.  The Board then denied the veteran's motion.

In light of the history recounted above and the Board's 
ruling, the Board determines that appellate review of the 
case is now proper, and may proceed as though the request for 
a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, the Board's earlier decision in this case, 
dated in June 2002, was vacated in part, reversed in part, 
and remanded by the Court in a decision dated in April 2004.  
In its decision, the Court identified two bases for vacating 
and remanding the Board's decision.  First, the Court noted 
that in November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  Among other things, the VCAA 
eliminated the former statutory requirement that claims be 
well-grounded, established an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and 
redefined the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Court determined that a remand in this case was required 
for compliance with the notice and duty to assist provisions 
contained of the VCAA.  In particular, the Court determined 
that VA must fully address whether VA's new duty to notify 
has been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (holding that there is a statutory and 
regulatory requirement that VA specifically notify a claimant 
what evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA).  
Specifically, the Court observed that while the RO had sent 
the veteran several documents in an attempt to provide the 
veteran with the required notice relating to the 
substantiation of claims, these documents neither informed 
the veteran of the evidence VA would provide and what 
evidence he was to provide, nor complied with VA's duty to 
"request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b);  Quartuccio, 16 Vet. App. at 183; Charles 
v. Principi, 16 Vet. App. 370 (2002).  Therefore, a remand is 
required to allow the RO to cure these deficiencies.

Second, the Court observed that in the case of Roberson v. 
Principi, the United States Court of Appeals for the Federal 
Circuit had held that when a claimant seeks the highest 
rating possible for a service-connected disability, and 
submits evidence of unemployability, VA must consider a claim 
for TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  The Court then found that, in this case, the 
veteran had submitted a medical opinion prior to the May 1999 
rating decision that addressed the issue of the veteran's 
unemployability.  Thus, as the veteran was seeking the 
greatest benefits allowable for his claim, and produced 
evidence of unemployability, Roberson dictated that the 
veteran's TDIU claim was "subsumed" in the claim for 
increased benefits and the RO's denial of the increase 
extended to TDIU.  Thus, the veteran's claim was determined 
to be in appellate status when the appellant raised the issue 
to the Board, and the Board erred by referring, rather than 
remanding, the TIDU claim to the RO to adjudicate.

However, the Court's determination that the veteran's TDIU 
claim is presently on appeal before the Board, despite the 
fact that it has never specifically been adjudicated by the 
RO, leads to the anomalous result of having an issue on 
appeal before the Board for which no laws and regulations 
have been provided to the veteran, and no VCAA notice or duty 
to assist compliance has been achieved.  Therefore, to 
address this situation, the Board finds that the veteran's 
TDIU claim must be remanded to the RO with instructions that 
the RO undertake action to comply with the duty to notify and 
the duty to assist provisions of the VCAA for this claim, and 
provide the veteran with a supplemental statement of the case 
(SSOC) advising the veteran of the laws and regulations 
pertaining to his TDIU claim.  

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action:

1.  The RO must review the claims file and 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b) for both the issues of the veteran's 
entitlement to an initial disability 
rating in excess of 30 percent for post-
traumatic stress disorder from August 4, 
1995 to August 18, 1998, and his 
entitlement to a total rating for 
compensation based on individual 
unemployability due to service-connected 
disabilities.  In particular, the RO 
should ensure that the veteran is advised 
of the evidence needed to establish his 
claims, and informed of what evidence, if 
any, is needed from the veteran versus 
what evidence, if any, VA will attempt to 
procure.  

2. The RO should readjudicate both the 
issues of the veteran's entitlement to an 
initial disability rating in excess of 30 
percent for post-traumatic stress disorder 
from August 4, 1995 to August 18, 1998, 
and his entitlement to a total rating for 
compensation based on individual 
unemployability due to service-connected 
disabilities, with due consideration given 
to any new evidence received since the 
time of the most recent October 1999 SSOC 
issued for these claims.  

3.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




